DETAILED ACTION
This communication is responsive to the RCE filed on June 24, 2021. Applicant’s amendments and remarks have been carefully considered.
Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 41, lines 3-4, “the filler block elements” lacks antecedent basis. 
Claim(s) 27-29, 31-32 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price (US 1,729,360).
Price discloses a rail track crossing apparatus having features as recited in the instant claims, including moulding 2 detachably attachable to rail S’ by a moulding holder that includes securing bolt 54’, two holding clamps 58, 59, and clamping bolt 54”, wherein holding clamps 58, 59 are fixable to the base of rails S’ in juxtaposition, and  capable of being braced to each other via bolt 54” to clamp the rail foot between two holding clamps 58, 59 (see Fig. 6 of Price). The structure of Price is considered to include the combination of features of instant claim 27.
Regarding instant claims 28 and 29, see Fig. 6 of Price, wherein moulding 2 are readable as being locked in perpendicular and transverse directions as recited in instant claims 28-29.
Regarding instant claims 31-32, see Fig. 6 of Price, wherein moulding 2, holding clamps 58, 59, and clamping bolt 54” are arranged with respect to rail S’, as recited in the instant claims.
.
Claim(s) 62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills (US 1,627,800).
Mills discloses a rail track crossing apparatus having features as recited in instant claim 62, comprising a moulding holder including holding clamps 6 having the bottom parts thereof engaging/gripping the top parts of the rail foot of rail 5, wherein such bottom parts of holding clamps 6 are readable rail-foot base grip sections, clamping bolt 9 configured to transversely extend through lower portions of holding clamps 6, upper portions of holding clamps 6 including channels extending in the rail longitudinal direction for receiving securing bar 15 extending there through, and moulding 12 also including a longitudinal channel and configured to receive securing bar 15 therein.
Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scherm (US 1,613,850).
Scherm discloses a rail track crossing apparatus having features as recited in the instant claims, including moulding 9, 14 detachably attachable to rail 3 by a moulding holder that includes two holding clamps 4 and clamping bolt 6, wherein holding clamps 4 are fixable to rail 3 in juxtaposition, and capable of being braced to each other via bolt 6 to clamp the rail foot between two holding clamps 4 (see Fig. 2 of Scherm, wherein clamps 4 have lower parts pinching/grapping/clamping onto the upper portions of the rail foot of rail 3). The structure of Scherm is considered to include the combination of features of instant claim 27.
Claims 30, 33-34, 37, 39-41 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherm (US 1,613,850) in view of Mills (US 1,627,800).
Scherm is applied above, wherein mouldings 9, 14 are attached to the upper parts of clamps 4 by vertical fasteners having nuts exposed on the upper surfaces of mouldings 9, 14 (see Fig. 2 of Scherm).
Regarding instant claim 30, consider the structure of Mills, wherein mouldings 12, 17 are attached to the upper parts of clamps 6 by means oblong securing devices 15 extending horizontally through the longitudinal channels of the mouldings and the clamps. In view of Mills, it would have been obvious to one of ordinary skill in the art to modify the attachment between the mouldings and the upper parts of the clamps of Scherm to include oblong securing devices extending horizontally through longitudinal channels to be formed on the mouldings and the clamps, in a manner similar to that taught by Mills, to achieve expected advantages thereof, such as having hidden attachments/connections formed completely under the mouldings, as taught by Mills, are considered to obviously help to prevent vandalism. The structure of Scherm, as modified, is considered to include the combination of features of instant claim 30.
Regarding instant claims 33-34, the structure of Scherm, as modified, is considered to include the mouldings, the moulding holders, and the rails configured and arranged as claimed.
Regarding instant claim 37, consider Fig. 2 of Scherm, wherein there are recesses at the bottoms of mouldings 9 and 14 that provide spaces for rail foot fasteners and moulding holder.

Regarding instant claim 40, the mouldings of Scherm have the configurations and capable as recited in the instant claim.
Regarding instant claim 41, consider clamps 4 of Scherm, which are also readable as filler block elements extending into the rail chambers of rails 3, wherein the mouldings at their narrow sides are supported at the filler block elements.
Regarding instant claims 43-44, the construction of the railway crossing of Scherm is considered to require the steps recited in instant claims 43-44.
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 27 above and further in view of Trickel (US 4,365,743).
Trickel discloses railroad crossing mouldings 24, 26 that can be made of rubber. In view of Trickel, it would have been obvious to one of ordinary skill in the art to alternatively make the mouldings in the structure of Scherm out of rubbers, similar to that described by Trickel, to achieve expected advantages thereof, such as in term of low costs and/or corrosion resistance.
Claims 35 and 38 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617